Title: From George Washington to Meshech Weare, 23 October 1782
From: Washington, George
To: Weare, Meshech


                  Sir
                     
                     Head Quarters 23d Octo. 1782
                  
                  By a resolution of Congress of the 7th of August last, a reform of the Regiments now in the Army, is to take place on the 1st of Janry next, and a reduction of their Number to be made, so as to form compleat Battalions of 500 or 612 rank & file, as the Secty at War, considerg their Circumstances, shall judge most conducive to the good of the general Service.
                  On Comparing the Number of Men in the Regiments of your State, they will not come up to the Compliment of two, upon the smallest Scale—which Number, the Secretary at War, as well as myself, is very desirous to keep them at.
                  I have therefore to request that your Excellency will be pleased to lay the Circumstance before the Legislature of your State, and to urge, that effectual Measures may immediately be adopted, to recruit the Line of your State in such Manner as to form two compleat Battalions of at least 500 each, rank & file.  To do this, about 200 Men will be needed to be raised.
                  You will suffer me Sir! to add that my Opinion, grounded on the best Intelligence from Europe, & the State of British Views & Policy, is fully in favor of this Measure.  It being more than probable, that the Negociations of the British Court, are merely delusory, and that a Continuation of the War may still be expected; in which Case, a greater Number of Troops than are now in foot, will undoubtedly be wanted—But admitting that Affairs should take a more favorable Turn, yet the Expences, should it be carried into Effect, attendg this Measure, will bear no Comparison with the Benefits, which will result from it in the other Case.
                  This Requisition is not singular to your State, but is also extended to the State of New Jersey, whose Regiments are on a similar footing with yours.  With much Respect & Esteem I have the Honor to be Sir Your most Obedt Servt
                  
                     Go: Washington
                     
                  
               